Citation Nr: 9902712	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  98-00 467	)	DATE
	)
	)                               

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left elbow disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty service from March 1941 to 
November 1945.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, which found that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a left elbow disability.

It appears to the Board that the veteran may have attempted 
to raise the issue of clear and unmistakable error in a 1950 
rating action.  If he desires to pursue this issue, he and/or 
his representative should do so with specificity at the RO.  
As there has thus far been no adjudication of this issue, the 
Board has no jurisdiction of the issue at this time.

A hearing was held before a Member of the Board sitting in 
Salt Lake City, Utah, in October 1998.  The undersigned 
Member was designated by the Chairman of the Board to conduct 
such a hearing.  A transcript of the hearing testimony has 
been associated with the claims file.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
left elbow disability by decision dated in April 1990.  The 
ROs April 1990 decision represents the last final 
disallowance of entitlement to service connection for a left 
elbow disability on any basis.

2.  The evidence submitted subsequent to the ROs April 1990 
decision, including service medical records, the veterans 
written statements and testimony, and a service buddy 
statement, in an attempt to reopen the veterans claim for 
service connection, is new and probative and must be 
considered to fairly adjudicate the claim.


CONCLUSION OF LAW

The evidence submitted subsequent to the ROs April 1990 
rating decision denying entitlement to service connection for 
a left elbow disability is new and material; therefore, the 
veterans claim has been reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Veterans Appeals had held that the 
well-groundedness requirement set forth in 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998) does not apply with regard 
to the reopening of disallowed claims and the revision of 
prior final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994).  Further, unappealed rating decisions are final with 
the exception that a claim may be reopened by submission of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.156 (1998).

When a veteran seeks to reopen a claim based on new evidence, 
the Board must first determine whether the veteran has 
submitted new and material evidence.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  New and material evidence is defined 
as evidence not previously submitted which bears directly and 
substantively on the matter under consideration.  It can be 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(1998); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  If the Board determines that new and material 
evidence has been added to the record, the claim is reopened 
and the Board must evaluate the merits of the veteran's claim 
in light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

Historically, the veteran filed a claim for, among other 
things, the transplantation of his ulnar nerve in March 1966.  
By rating decision dated in July 1966, the RO denied the 
claim on the basis that the in-service surgery was remedial 
of a pre-service fracture.  He received notification of the 
rating decision but did not disagree.  The decision became 
final after one year.  In September 1989, he again applied 
for entitlement to service connection for an elbow 
problem.  By rating decision dated in April 1990, the RO 
denied the claim on the basis that the left elbow injury 
existed prior to service and was not aggravated thereby.  He 
again was notified but did not disagree and the decision 
became final after one year.  In March 1997, he filed the 
current claim, which was denied by rating decision dated in 
May 1997, on the basis that no new and material evidence to 
reopen the claim had been submitted.  This claim is now 
before the Board for consideration of additional evidence.

The first items for additional consideration are three flight 
status examination reports and a general physical examination 
report submitted by the veteran, one dated in August 1944, 
two in September 1945, and one in November 1946.  He 
suggested that perhaps these reports were not of record at 
the time of the April 1990 denial.  The Board has carefully 
compared the records with the service medical records already 
associated with the claims file and finds that the November 
1946 flight examination was not included in the record at the 
time of the veterans initial denial in 1966, nor was the 
complete record associated with the claims file at the time 
of the April 1990 denial, as only the front page of the 
November 1946 examination was present at that time.  The 
Board finds this document significant, and therefore 
probative, because it is the only time in the service medical 
records which appears to make a correlation between a claimed 
in-service fall and the veterans subsequent left elbow 
surgery.  

Further, at the hearing before the undersigned Member of the 
Board in October 1998, the veteran testified that he incurred 
a double break of his left elbow when he was four years old 
but denied having any problems with the elbow while growing 
up.  He asserted that he reinjured the elbow while on active 
duty when he slipped on a piece of ice and fell on the elbow.  
He did not seek medical attention at the time but eventually 
his arm became swollen and painful and he was grounded from 
flying.  He subsequently underwent a surgical procedure to 
transplant the ulnar nerve back into place.  He maintained 
that he knocked the nerve out of whack when he fell.  He 
indicated that recovery was normal but he had some problems 
which resolved over time.  Shortly prior to discharge, he 
spoke with the physician who had set his arm as a child and 
was told that the hot flashes and pains in the arm would 
eventually go away and after a couple years they did.  

The veteran denied seeking treatment for his elbow until 
around 1960, when the arm was noted to be deformed but denied 
any treatment from that time to the present.  Currently, 
however, his elbow hurt like a constant toothache and had 
limited his capacity to function on the left side.  He 
reported that the arm had atrophied only so that he could see 
it and that the VA doctors had told him that the left arm was 
smaller than the right.  He admitted that no one had told him 
since the 1960s that the problem with his arm was related to 
service.  Upon further questioning, he reflected that he did 
not have surgery as a child, rather his arm was only set.  He 
observed that after he hurt his elbow in service, it was 
approximately one month before he went for treatment and then 
it was only because his Colonel noticed and grounded him.  

In further support of his claim, the veteran submitted an 
undated statement from a service buddy.  The service buddy 
related that he and the veteran served on active duty for a 
number of years together and were lifelong friends.  He was 
aware that the veteran had injured his arm as a child but he 
did not know how.  He remembered that the veteran did his job 
as a fighter pilot and never complained.  However, he did 
recall that on one occasion, the veteran showed up at 
headquarters in France or Germany (he could not recall where) 
and was wearing a cast or bandage on his left arm.  During 
the conversation, the veteran reported that he jumped off the 
wing of his airplane, hit an icy spot, and injured his arm to 
the point that he had to be hospitalized for an adjustment of 
the nerve.  The service buddy later learned that the veteran 
had been grounded because of the injury and was unable to fly 
his plane safely.  He remarked that the veteran was still had 
pain and discomfort and should be compensated.

Based on the evidence outlined above, when coupled with the 
veterans ongoing contentions, it is the decision of the 
Board that this evidence, particularly the complete November 
1946 flight examination report, is new and material.  
Specifically, the entire November 1946 flight examination 
report was not considered by the RO in the last final denial 
and is not cumulative of evidence that was considered.  
Therefore, it is new for purposes of this decision.  
Next, it is probative of the issue on appeal.  That is to 
say, the medical evidence directly addresses the issue of 
whether the veterans left elbow disability was due to or 
aggravated by an in-service left elbow injury.  Finally, in 
light of all the evidence, this evidence is so significant 
that it must be considered to fairly decide the merits of the 
claim.  Therefore, the Board finds that the evidence added 
since the last final denial is new and material and as such 
the claim is reopened. 


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a left elbow 
disability is reopened.  The appeal is allowed to this 
extent.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining potentially relevant medical reports.  
Lind v. Principi, 3 Vet. App. 493, 494 (1992) (federal 
agencies); White v. Derwinski, 1 Vet. App. 519, 521 (1991) 
(private records); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (Social Security records).  It also includes a 
thorough and contemporaneous medical examination, especially 
where it is necessary to determine the current level of 
disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
Abernathy v. Principi, 3 Vet. App. 461 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Having reopened the claim for service connection for a left 
elbow disability, de novo review of all the evidence is 
indicated.  In order so as to not prejudice the veterans 
claim, initial review by the RO is indicated.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Specifically, the veteran has 
appeared to argue alternative theories.  On one hand, he 
appears to claim that his left elbow disability was incurred 
directly as a result of an alleged in-service fall and 
subsequent in-service surgery on his left elbow.  Support for 
this contention is suggested by the November 1946 flight 
examination.  On the other hand, he has acknowledged that he 
sustained a pre-service elbow injury but asserts that his 
left elbow disability was aggravated or accelerated as a 
result of an alleged in-service fall.  However, at least one 
service medical record dated in April 1945 indicated that the 
veteran was experiencing neuritis of the ulnar nerve due to 
an old fracture of the left elbow and pre-operative reports 
indicate that he began to have increasing amounts of 
tingling, numbness, weakness, and pain in his left forearm 
and hand without associated trauma.

Accordingly, the Board finds that the case should be 
remanded, to include a VA examination and an opinion 
regarding the existence of the medical causation of any 
current left elbow disability and/or aggravation of a pre-
existing left elbow disability.  Specifically, a current 
medical opinion is necessary to resolve the conflict between 
in-service records indicating that the veterans left elbow 
disability was caused by a pre-existing left elbow injury, 
and the suggestion that the left elbow disability was due to 
an in-service fall.  Further, the record as currently 
developed does not specifically contain a medical opinion of 
whether the pre-service left elbow disability underwent an 
increase during the veterans active duty service, and if so, 
whether that increase represented aggravation or was it the 
natural progress of the disorder.  The Board notes that 
silence of the record may not be taken as an indication of no 
aggravation,and an opinion is to be provided.  See Verdon v. 
Brown, 8 Vet. App. 529 (1996); Wisch v. Brown, 8 Vet. 
App. 139 (1995).  In addition, the statement of the case that 
was issued did not contain laws and regulations concerning 
aggravation.  Thus, the veteran has not been completely 
apprised of the legal standards for adjudicating his claim.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, treatment centers, or 
employers (private, VA or military) who 
have provided him with relevant treatment 
for a left elbow disability, to include 
pre-service records, as available, not 
already associated with the claims file.  
After obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, 
treatment center, or employer specified 
by the veteran to request specifically 
any and all medical or treatment records 
or reports relevant to the above 
mentioned claim.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998). 

2.  Then, and whether records are 
obtained or not, the veteran should be 
scheduled for an appropriate examination.  
All indicated tests should be 
accomplished and all clinical findings 
should be reported in detail.  The claims 
file should be provided to the examiner 
for review prior to the examination.  
After reviewing the claims file and 
examining the veteran, the examiner 
should enter an opinion as to the most 
likely etiology of any left elbow 
disability found.  Specifically, the 
examiner is requested to express an 
opinion as to the following questions:

(a) Does the veteran have a current left 
elbow disability?  If so, what is the 
diagnosis?

(b) If the veteran does have a left elbow 
disability, does the record establish 
that the underlying pathology producing 
the current disability pre-existed his 
service?  In responding to this question, 
the examiner should indicate the degree 
to which the opinion is based upon the 
objective findings of record as opposed 
to the history provided by the veteran.

(c)  If the underlying left elbow 
pathology pre-existed service, does the 
entire record covering the condition of 
the veteran's left elbow prior to, 
during, and subsequent to service make it 
more likely than not that any current 
disability of the left elbow represents 
an aggravation of the pre-service 
condition beyond the progress that was to 
naturally be expected by reason of the 
inherent character/nature of the 
condition versus any change resulting 
from the physical demands of military 
service, and is that aggravation 
attributable to his period of active 
service?  If it appears the in-service 
injury was acute and transitory, or was a 
temporary flare-up, that should also be 
noted.

The examiner should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed explanations as to all medical 
conclusions rendered.  The opinions 
should also allocate the veteran's 
various symptoms and manifestations to 
the appropriate diagnostic entity.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner. 

3.  The veteran should be advised that 
while the case is on remand status, he is 
free to submit additional evidence and 
argument.  See Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992). 

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Court are not 
complied with, an error exists as a 
matter of law for failure to ensure 
compliance.  

Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) (if report does not contain 
sufficient detail, the rating board must 
return the report as inadequate for 
evaluation purposes).  

5.  The RO should then readjudicate the 
issue of entitlement to service 
connection for a left elbow disability.  
In the event the benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
